DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-40 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, “configuring the set of MFEs to implement the logical switch by (i) logically forwarding data messages having the anycast data link address as a destination data link address to the distributed routing component and (ii) logically forwarding data messages having the unique data link address to the centralized routing component” (claims 21, 31).  The closest prior art found is as follows:

Zhang et al. (U.S. Patent Application Publication No. 2016/0226759), which is directed to datapath with centralized and distributed routers; and teaches that when an incoming packet is received, an initial connection and destination are identified; it is identified whether the connection is 
Goliya et al. (U.S. Patent Application Publication No. 2017/0048130), which is directed to route configuration for logical router; and teaches that a logical router is part of a two-tier structure including a provider logical router (PLR) that is for connecting the logical network to a network external to the datacenter and tenant logical routers (TLR) that connect to the signal logical router and do not separately communicate with the external network (par [0006]); PLR with logical switch attached, to which two RLRs also attach (par [0155]; FIG. 11);  and
Farinacci et al. (U.S. Patent Application Publication No. 2008/0186968), which is directed to triple tier anycast addressing; and teaches that a router address is assigned to all routers. 

None of these references, taken alone or in any reasonable combination, teach the claims as recited, “configuring the set of MFEs to implement the logical switch by (i) logically forwarding data messages having the anycast data link address as a destination data link address to the distributed routing component and (ii) logically forwarding data messages having the unique data link address to the centralized routing component” (claims 21, 31) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414